NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOHN CECIL HUFF, DOC #498690                )
                                            )
             Appellant,                     )
                                            )
v.                                          )          Case No. 2D15-1630
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed December 14, 2016.

Appeal from the Circuit Court for Hillsborough
County; Steven Scott Stephens, Judge.

John Huff, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Gillian N. Leytham,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             We affirm the postconviction court's denial of Huff's motion for

postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. In Issue VI

of his pro se brief on appeal, however, Huff appears to argue that, upon revocation of

his probation in case no. 12-CF-004128, the trial court imposed an illegal sentence on

count one because of a scoresheet error. Huff did not preserve this issue for review.
Accordingly, our affirmance is without prejudice to Huff's right to file a legally sufficient

motion for relief pursuant to Florida Rule of Criminal Procedure 3.800(a).

              Affirmed.


CASANUEVA, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                             -2-